06/09/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 20-0270



                             No. DA 20-0270

STATE OF MONTANA,

           Plaintiff and Appellee,
     v.

JOR-EL RUBEN QUIROZ,

           Defendant and Appellant.


                                ORDER


      Upon consideration of Appellant’s motion for extension of time,

and good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including July 21, 2021, within which to prepare, file,

and serve Appellant’s opening brief on appeal.




                                                                Electronically signed by:
                                                                        Jim Rice
                                                           Justice, Montana Supreme Court
                                                                      June 9 2021